DETAILED ACTION
Claims 1-18 are currently pending and have been examined.
This action is in response to the amendment filed on 11/1/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-6 & 13-18 are directed to a system (i.e., a machine) and claims 7-12 are directed to a method (i.e., a process).  Accordingly, claims 1-18 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. A system for managing a medical resource, the system comprising: 
one or more processors configured by machine-readable instructions to: 
obtain a data collection representative of a population of individuals, wherein the data collection comprises health information corresponding to each individual in the population of individuals, the population of individuals comprising at least 10,000 individuals; 
determine a grouping of the data collection to obtain groups representative of a plurality of individuals, each of the plurality of individuals having at least one attribute of a plurality of attributes; 
determine a statistic for each attribute of the plurality of attributes for each of the groups; for each attribute of the plurality of attributes, determine whether there is a difference between the statistic of an attribute of a group and the statistics of the attribute of the other groups; 
determine whether a measure of significance for each difference of the differences exceeds a predetermined threshold; 
generate, for each difference of the differences that has the measure of significance exceeding the predetermined threshold, insight information, the insight information reflecting the difference between a type of individual and other types of individuals relative to the attribute, the type of individual being associated with the group, and the other types of individuals being associated with at least one other group; and 
manage the medical resource as a function of the insight information.

The Examiner submits that the foregoing underlined limitations constitute “a certain method of organizing human activity” because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case generating insight information regarding the difference between individuals using individual group and statistic data with measurement of significance, given the broadest reasonable interpretation, is properly interpreted as following instructions). 
Accordingly, the claim recites at least one abstract idea.
Furthermore, the abstract idea for Claims 7 & 13 is identical as the abstract idea for Claim 1, because the only difference between these claims is that Claims 1 & 13 recite a system and Claim 7 recites a method.
Dependent claims 2-6, 8-12, & 14-18 include other limitations, for example Claims 2, 8, and 14 recite generating insight information with new individual data, Claims 3, 9, and 15 recite initiating a predetermined intervention, Claims 6, 12, and 18 recite determining a time interval for insight information, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, .e.g. see MPEP 2106.04. Therefore, dependent claims 2-6, 8-12, & 14-18 are directed towards the same abstract idea as independent claims 1, 7, & 13.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

1. A system for managing a medical resource, the system comprising: 
one or more processors configured by machine-readable instructions to: 
obtain a data collection representative of a population of individuals, wherein the data collection comprises health information corresponding to each individual in the population of individuals, the population of individuals comprising at least 10,000 individuals; 
determine a grouping of the data collection to obtain groups representative of a plurality of individuals, each of the plurality of individuals having at least one attribute of a plurality of attributes; 
determine a statistic for each attribute of the plurality of attributes for each of the groups; for each attribute of the plurality of attributes, determine whether there is a difference between the statistic of an attribute of a group and the statistics of the attribute of the other groups; 
determine whether a measure of significance for each difference of the differences exceeds a predetermined threshold; 
generate, for each difference of the differences that has the measure of significance exceeding the predetermined threshold, insight information, the insight information reflecting the difference between a type of individual and other types of individuals relative to the attribute, the type of individual being associated with the group, and the other types of individuals being associated with at least one other group; and 
manage the medical resource as a function of the insight information.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying manage the medical resource as a function of the insight information, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 7 & 13 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claims 1, 7 & 13 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 4-5, 10-11, and 16-17 recite providing data to a machine learning model, training the machine learning model, using user input to train a machine learning model, and generating insight information. These claims merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". Here, the claim merely recites the solution of using machine learning and training a machine learning model without any description as to how the machine learning model is used or how the model is trained.
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the processor, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying manage the medical resource as a function of the insight information, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-18 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US20150161331) in view of Jacobs (US20130339053) and Bottinger (US20170228507).
As per claim 1, Oleynik teaches a system for managing a medical resource, the system comprising: 
one or more processors configured by machine-readable instructions to: 
obtain a data collection representative of a population of individuals, wherein the data collection comprises health information corresponding to each individual in the population of individuals (para. 6: patient population records sourced from hospitals, academic medical centers, clinics, and other medical sources around the world); 
determine a grouping of the data collection to obtain groups representative of a plurality of individuals, each of the plurality of individuals having at least one attribute of a plurality of attributes (para. 72, 100: patients grouped based on similar values).
determine a statistic for each attribute of the plurality of attributes for each of the groups; for each attribute of the plurality of attributes, determine whether there is a difference between the statistic of an attribute of a group and the statistics of the attribute of the other groups (para. 100, 110: system obtains parameters for each subgroup; system uses subgroup response to a selected treatment as statistic for comparison against other subgroups);
determine whether a measure of significance for each difference of the differences exceeds a predetermined threshold (para. 110: statistical significance determined to identify whether subgroups wherein the patients' response to a selected treatment are not statistically significantly different from each other; significant level set at p<0.05); 
generate, for each difference of the differences that has the measure of significance exceeding the predetermined threshold, insight information, the insight information reflecting the difference between a type of individual and other types of individuals relative to the attribute, the type of individual being associated with the group, and the other types of individuals being associated with at least one other group (para. 110: system merges subgroups wherein the patients' response to a selected treatment are not statistically significantly different from each other).
Oleynik does not expressly teach obtain a data collection representative of a population of individuals, wherein the data collection comprises health information corresponding to each individual in the population of individuals, the population of individuals comprising at least 10,000 individuals.
Jacobs, however, teaches to using electronic health record data for statistical data mining and where the patient records is above 10,000 (Fig. 5; para. 49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Jacobs with Madan based on the motivation of accurately and securely map patient health record data, while maintaining privacy, security and data integrity (Jacobs — para. 42).
Oleynik and Jacobs do not expressly teach to manage the medical resource as a function of the insight information.
Bottinger, however, teaches to organizing patient groups into clusters based on similar characteristics (para. 49). Bottinger also teaches to generating an automated diagnosis based on the processing of the data sets (para. 7, 97).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Bottinger with Oleynik and Jacobs based on the motivation of provide improved medical diagnoses of current and future patients, provide more accurate predictions of patient outcome, and improve the overall quality of clinical care (Bottinger — para. 5).
As per claim 2, Oleynik, Jacobs, and Bottinger teach the system of claim 1. Oleynik teaches wherein the one or more processors are further configured to: obtain information related to one or more attributes of a new individual; determine which group the new individual identifies with based on the obtained information of the new individual; and generate insight information applicable to the new individual based on the new individual's identification with the determined group (para. 11: new patient data received and input into system; system determines closest subgroups and identifies likely outcomes of potential treatments).
As per claim 3, Oleynik, Jacobs, and Bottinger teach the system of claim 2. Oleynik teaches wherein the one or more processors are further configured to initiate a predetermined intervention based on the insight information applicable to the new individual (para. 58: system initiates a predetermined intervention by recommending an optimal course of treatment based on grouping the patient data to similar patient data sets).
As per claim 4, Oleynik, Jacobs, and Bottinger teach the system of claim 1. Oleynik teaches wherein the one or more processors are further configured to: for each difference of the differences that has the measure of significance exceeding the predetermined threshold (para. 110: statistical significance determined to identify whether subgroups wherein the patients' response to a selected treatment are not statistically significantly different from each other; significant level set at p<0.05), provide the difference as input to a machine learning model to cause the machine learning model to generate possible insight information (para. 71, 128: interactive machine-learning process used to subgroup data); obtain a reference feedback related to the possible insight information (para. 71, 128: machine learning with learning module providing a learning mechanism to the degrouping process); provide the reference feedback to the machine learning model to train the machine learning model (para. 71, 128: machine learning with learning module providing a learning mechanism to the degrouping process); and generate, via the machine learning model, the insight information (para. 71, 128: constant adjusting parameters and new data to improve the analyzing and classifying of groups of medical objective data).
As per claim 5, Oleynik, Jacobs, and Bottinger teach the system of claim 4. Oleynik teaches wherein the one or more processors are configured to: effectuate presentation of the possible insight information to a user; obtain user input related to the user's preference of the possible insight information; provide the user input to the machine learning model to train the model on the user preferred insight information over time; and differentiate, via the machine learning model, the insight information from the possible insight information (para. 134: outputting a type of treatment to a user and receiving input regarding the type of treatment process for the patient; input used to update the model in the future regarding future treatment decisions; system stores all treatment decisions including the existing treatment if not changed and any changes made to the treatment type).
As per claim 6, Oleynik, Jacobs, and Bottinger teach the system of claim 1. Oleynik does not expressly teach wherein the one or more processors are further configured to determine a validity time interval for the insight information based on a longitudinal analysis of historical values corresponding to the attribute of one or more individuals. 
Bottinger, however, teaches to determining the time periods for measurement values in order to align the data for better comparison (para. 48).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Claims 7-12 recite substantially similar limitations as those already addressed in claim 1-5 & 6, and, as such, are rejected for similar reasons as given above.
Claims 13-18 recite substantially similar limitations as those already addressed in claim 1-6, and, as such, are rejected for similar reasons as given above.

Response to Arguments
Applicant’s arguments on pages 9-17 regarding claims 1-18 being rejected under 35 USC § 101 have been fully considered but they are not persuasive.  Applicant claims that:
The claims recite much more than a series of instructions or simply telling a person what to do.
Examiner notes that the sub-groupings of a certain method of organizing human activities encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping, e.g. see MPEP 2106.04(a)(2)(II). Therefore, a user interacting with a computer to generate insight information regarding the difference between individuals using individual group and statistic data with measurement of significance amounts to certain activity between a person and a computer.
The claims integrate an alleged abstract idea into a practical application because the method cannot be performed in the human mind.
The Examiner asserts that the abstract idea identified for the claims was certain methods of organizing human activities and therefore performing the method in the human mind does not affect the analysis. Furthermore, the claims include limitations such as a processor which amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Applicant's arguments with respect to the 35 U.S.C. § 103(a) rejection on pages 17-20 in regards to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu (US20160283686) teaches to cluster analysis of the risk profiles show different groups of patients with similar risks and differences between the individual and global risk factors. Once identified, the patient specific risk factors may be leveraged to support better targeted therapies, customized treatment plans and other personalized medicine applications. Boroczky (US20130268547) teaches to receive a current patient set of data relating to a current patient; compare the current patient set of data to a plurality of previous patient sets of data, each of the previous patient sets of data corresponding to a previous patient; select one of the previous patient sets of data based on a level of similarity between the selected previous patient set of data and the current patient set of data; and provide the selected previous patient set of data to a user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626